Citation Nr: 0603187	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  01-07 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for post-
traumatic stress disorder (PTSD), effective from December 7, 
1998 to December 20, 2004.

2.  Entitlement to a rating higher than 70 percent for PTSD, 
effective from December 21, 2004 to the present.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from November 1966 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 RO rating decision which 
granted service connection for PTSD and assigned a 30 percent 
disability rating, effective from December 7, 1998, the date 
of receipt of the claim for disability benefits.  In August 
2004, the veteran testified at a travel board hearing at the 
RO before the undersigned Acting Veterans Law Judge.  In 
December 2004 the Board remanded this matter for further 
evidentiary development.  By August 2005 rating decision, a 
70 percent rating was granted for PTSD, effective from 
December 21, 2004 (the date of a VA examination) to the 
present.  The veteran has continued his appeal for a higher 
rating.


FINDINGS OF FACT

1.  Effective from December 7, 1998 to December 20, 2004, the 
veteran's PTSD was manifested by no more than reduced 
reliability and productivity due to such symptoms as 
flattened affect, panic attacks, impairment of memory, 
impaired judgment, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.  

2.  Giving the veteran the benefit of the doubt, effective 
from December 21, 2004 to the present, the veteran's PTSD 
symptoms have produced total occupational and social 
impairment.



CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating for post-traumatic 
stress disorder (PTSD), effective from December 7, 1998 to 
December 20, 2004, have been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).

2.  The criteria for a 100 percent schedular rating for PTSD, 
effective from December 21, 2004 to the present, have been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 512); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the veteran was provided with sufficient 
VCAA notice in September 2003 and December 2004, several 
years after the initial RO rating decision in July 1999.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudications, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

In letters dated in September 2003 and December 2004, the RO 
informed the appellant of its duty to assist him in 
substantiating his claim under the VCAA, and the effect of 
this duty upon his claim.  In addition, the appellant was 
advised, by virtue of a detailed August 2001 statement of the 
case (SOC) and November 2003, March 2004, and August 2005, 
supplemental statements of the case (SSOCs) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claim.  We 
therefore believe that appropriate notice has been given in 
this case.  The Board notes, in addition, that lay and 
medical evidence was developed with respect to the 
appellant's claim, and that the SOC and SSOCs issued by the 
RO clarified what evidence would be required to establish 
entitlement to a higher rating.  The appellant responded to 
the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  Further, the claims file reflects that the 
November 2003 and August 2005 SSOCs contained the new duty-
to-assist regulation codified at 38 C.F.R. § 3.159.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  All 
the above notice documents must be read in the context of 
prior, relatively contemporaneous communications from the RO.  
See Mayfield, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

II.  Laws and Regulations

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions and the veteran's capacity 
for adjustment during periods of remission.  The rating 
agency shall assign an evaluation based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency shall consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Pursuant to Diagnostic Code 9411, a 30 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id. 

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  




III.  Rating higher than 30 percent for PTSD,
effective from December 7, 1998 to December 20, 2004

The record reflects that during the period from December 7, 
1998 to December 20, 2004, the veteran had ongoing mental 
health treatment and medication for his PTSD, and he 
underwent two VA examinations, in December 1999 and October 
2003.  The Board finds that a review of the objective 
evidence of record from this period tends to show PTSD 
symptoms of such a magnitude to produce occupational and 
social impairment, with reduced reliability and productivity 
due to symptoms such as flattened affect, panic attacks, 
impairment of memory, disturbances of mood and motivation, 
and difficulty in establishing and maintaining effective work 
and social relationships.  Thus, it appears that the 
veteran's PTSD manifestations for the period from December 7, 
1998, to December 20, 2004, are squarely within the criteria 
for a 50 percent rating.  The Board therefore finds that the 
objective evidence of record from December 7, 1998 to 
December 20, 2004, more nearly approximates the criteria for 
a 50 percent rating, than for a 30 percent rating.  38 C.F.R. 
§ 4.7.

In order for an even higher rating of 70 percent to be 
assigned, however, the evidence of record would have to show 
PTSD symptoms of such a magnitude to produce occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to symptoms such as those outlined in the criteria for a 
70 percent rating under Diagnostic Code 9411.  In that regard 
the Board notes that the VA treatment records and the two VA 
examinations do not show most of the typical symptoms listed 
in the criteria for a 70 percent rating, nor are similar 
symptoms shown.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002) (psychiatric symptoms listed in the rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings).

With regard to employment, the Board notes that although the 
veteran was unemployed during this period, there is evidence 
showing that he lost a job due to physical limitations and 
memory problems.  

With regard to the symptoms listed in the criteria for a 70 
percent rating, the Board notes that with regard to suicidal 
ideation, a review of the objective medical evidence shows 
that the veteran has on occasion reported having suicidal 
thoughts, but has denied active thoughts or plans of killing 
himself and for the most part he has denied suicidal 
ideation.  On VA examination in December 1999 he reported 
frequent suicidal ideation, but no plans, and then on VA 
examination in October 2003 he denied suicidal thoughts. 

There has been no evidence or assertion of obsessional 
rituals which interfered with routine activities. Although it 
is clear that the veteran's functioning has been affected by 
his PTSD, during the period in question, little to no 
interference with routine activities has been shown.  For 
instance, he was employed for most of the period in question, 
and his problems at work were, by his own report, related to 
physical limitations as well as memory and interpersonal 
problems.  On Vet Center treatment records his behavior was 
found to be appropriate.  On VA examinations in 1999 and 2003 
it was noted that he had no obsessive or ritualistic 
behaviors.  On VA examination in 2003 he reported he did his 
ADLs (activities of daily living) and managed his finances.  

With regard to his speech, there has never been any findings 
that his speech is illogical, obscure or irrelevant.  On VA 
examinations in 1999 and 2003 his speech was found to be 
coherent.

There has been no showing of near continuous panic or 
depression which affects the veteran's ability to function 
independently, appropriately, and effectively during this 
time period.  While he complained of depression and anxiety 
frequently, and his mood has been found to be depressed on 
multiple treatment records and VA examination reports during 
the period in question, and this has affected his 
functioning, there is no evidence that he is unable to 
function independently, appropriately, and effectively.  As 
noted above he was working for most of the time period in 
question, he regularly attended group therapy sessions at the 
Vet Center, and he was able to manage his ADLs and finances.  

With regard to impaired impulse control, although there have 
been reports that the veteran has problems with his anger and 
bad temper, on VA examinations in 1999 and 2003 he was found 
to have adequate impulse control.  There is no evidence that 
he has unprovoked irritability with periods of violence.

With regard to spatial disorientation, the Board notes that 
on VA examinations in 1999 and 2003 and in several treatment 
records, the veteran has been found to be alert and oriented.  
His mental status examination was found to be within normal 
limits in Vet Center treatment reports.  The medical evidence 
of record shows that the veteran has responded to questions, 
his thought processes have been found to be tangential, and 
insight and judgment have been found to be fair.  

With regard to the veteran's appearance, there has been no 
indication that he has neglected his personal appearance or 
hygiene.

With regard to difficulty in adapting to stressful 
circumstances, in this area the veteran reported problems.  
He reported having problems at work with irritability, job 
stress, and interpersonal areas.  As noted above, however, 
the veteran remained employed for most of the time period in 
question, working as a roofer and managing his own business.  
He reported having problems with his coping skills, but 
during therapy sessions it was noted that the veteran was 
trying hard to improve his coping skills.

Although the veteran has certainly had problems with 
establishing and maintaining effective relationships, the 
evidence of record does not show that he was unable to 
establish or maintain any relationships.  The record reflects 
he has been married to his current wife since 1981, and he 
has reported that wanted to work on improving his 
communication with his family and increasing social contacts.   

The evidence as a whole demonstrates that the veteran's PTSD 
does not approximate the criteria for a 70 percent rating; 
rather, his symptoms more nearly approximate the criteria for 
a 50 percent rating.  38 C.F.R. § 4.7.  The evidence as to 
his impairment in work, family relations, judgment, thinking 
and mood do not reflect that he has deficiencies in most 
areas, so as to support the assignment of a 70 percent rating 
for the period from December 7, 1998, to December 20, 2004.  
There is insufficient evidence of such symptoms as suicidal 
ideation, obsessional rituals, defects in speech, near-
continuous panic or depression, impairment in the ability to 
function or impulse control, spatial disorientation, 
difficulty adapting to stressful circumstances, and inability 
to establish and maintain effective relationships, such that 
a 70 percent rating is warranted.  See 38 C.F.R. § 4.130.

With regard to Global Assessment of Functioning (GAF) scores, 
the Board notes that the veteran was assigned GAF scores 
ranging from 50 to 60 for the period from December 7, 1998 to 
December 20, 2004.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness.  Carpenter 
v. Brown, 8 Vet. App. 240 (1995).  According to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV), GAF scores from 
51 to 60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social or occupational functioning (e.g., few 
friends, conflicts with peers and co-workers). GAF scores of 
41 to 50 indicate serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social or occupational functioning 
(e.g., no friends, unable to keep a job).

Since the GAF scores for this period are between 50 and 60, 
the veteran's symptoms due to PTSD during this period may be 
characterized as moderate to severe.  The Board notes 
however, that while the examiner's classification of the 
level of psychiatric impairment, by words or by a GAF score, 
is to be considered, it is not determinative of the 
percentage rating to be assigned as the rating depends on 
evaluation of all the evidence. 38 C.F.R. § 4.126; VAOPGCPREC 
10-95.

The Board therefore concludes that the evidence as a whole, 
including VA examinations, VA treatment records, Vet Center 
records, and GAF scores demonstrate that the veteran's PTSD 
was no more than 50 percent disabling during the period from 
December 7, 1998, to December 20, 2004.  Thus a "staged 
rating" of 50 percent, but no higher, is warranted for the 
period from December 7, 1998, to December 20, 2004.  
Fenderson, supra.

IV.  Rating higher than 70 percent for PTSD,
effective from December 21, 2004 to the present

The record reflects that on December 21, 2004 the veteran 
underwent a VA examination.  The findings made on that VA 
examination clearly show that the veteran's PTSD symptoms had 
increased and his overall functioning had decreased.  He was 
diagnosed with chronic PTSD and dementia possibly secondary 
to alcohol abuse, and he was assigned a GAF score of 45.  The 
examiner noted that the veteran's PTSD symptoms had increased 
since he was unable to work and his physical health was 
getting worse.  He was able to cope before with his work and 
using alcohol and marijuana.  He had not been using marijuana 
or alcohol for the past two years and he had not been able to 
work for the past three years because of increasing 
depression and worsening impulse control problems.  He had 
noticeable short term memory loss, because of dementia, and 
possibly due to long term abuse of alcohol.  His dementia was 
reported to add to his present difficulties in relating to 
his family, and he was withdrawn from his family.  The 
examiner noted that the veteran's quality of life had gone 
down since his PTSD symptoms and physical health had 
worsened.  He was found to be able to do his activities of 
daily living, but was found to be incompetent to handle his 
funds and unable to work.

While the veteran has been diagnosed with dementia, service 
connection is not currently in effect for this disorder.  
However, the claims file does not currently contain medical 
evidence which adequately dissociates any dementia symptoms 
from the veteran's PTSD symptoms.  In such cases, the Court 
has held that when it is not possible to separate the effects 
of a service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102 requires that reasonable doubt 
on any issue be resolved in the veteran's favor, and that 
such signs and symptoms be attributed to the service-
connected condition.  Mittleider v. West, 11 Vet. App. 181 
(1998). The Board has therefore not attempted to dissociate 
any dementia symptoms from his PTSD in this decision.  

Additionally, it is noted that by August 2005 rating 
decision, the veteran was granted a total disability rating 
based on individual unemployability (TDIU rating) , effective 
from December 21, 2004.  The assignment of the TDIU rating 
was made based on the veteran's sole service-connected 
disability of PTSD.  

In conclusion, the Board notes that the findings on the VA 
examination in December 2004 show some, but not all, of the 
typical symptoms for a 100 percent rating for PTSD, as listed 
in the rating criteria.  With application of the benefit-of- 
the-doubt rule, 38 U.S.C.A. § 5107(b), and considering the 
assignment of the TDIU rating based solely on the service-
connected PTSD, the Board finds that effective from the date 
of the VA examination, December 21, 2004, PTSD produces total 
occupational and social impairment, and thus a higher 
schedular rating of 100 percent for PTSD is warranted, 
effective from December 21, 2004.


ORDER

A 50 percent rating for PTSD, effective from December 7, 1998 
to December 20, 2004, is granted.

A 100 percent rating for PTSD, effective from December 21, 
2004 to the present, is granted.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


